Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s arguments filed July 28, 2022.
Claims 22-41 are being examined in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-24, 27-30, and 39 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zemlok et al. (US Pub. No. 2011/0017801, herein, Zemlok).
Regarding claim 22, Zemlok discloses a method for controlling a motor (200 – Fig. 4) of a robotic surgical system (10, 500, 600), wherein the robotic surgical system comprises an end effector (160 – Fig. 1), wherein the method comprises: 
predicting a current speed of the motor (“automatically selects the operating parameters”), based on a previously detected condition of the robotic surgical system (“when the loading unit is identified” – Para [0166]); 
detecting (via 416 and 422) a condition of the end effector (“sensed feedback signals from the position and speed calculators 416 and 422” – Para [0176]); 
determining an actual current speed of the motor based on the detected condition (“analyzes the calculations…to determine the actual position and/or speed of the firing rod 220  and operating status of components of the instrument 10” – Para [0167]); 
comparing the predicted current speed of the motor to the actual current speed of the motor; and adjusting a speed of the motor based on the comparison (“adjust the rotational speed of the drive motor” – Para [0176] and “control the operation of the drive motor 200 in response to the monitored information” – Para [0186]).
Examiner interprets motor speed to be one of the operating parameters disclosed by Zemlok.

Regarding claim 23, Zemlok discloses the method as recited above, wherein adjusting the speed of the motor comprises increasing the speed of the motor (Para [0175]-[0176]).

Regarding claim 24, Zemlok discloses the method as recited above, wherein adjusting the speed of the motor comprises decreasing the speed of the motor (Para [0175]-[0176]).

Regarding claim 27, Zemlok discloses the method as recited above, wherein the condition comprises presence of tissue in the end effector (Para [0172]).

Regarding claim 28, Zemlok discloses the method as recited above, wherein the condition comprises a tissue thickness positioned in the end effector (Para [0172]).

Regarding claim 29, Zemlok discloses the method as recited above, wherein the condition comprises closure force applied to the end effector (Para [0172]).

Regarding claim 30, Zemlok discloses the method as recited above, wherein the condition comprises tissue impedance of tissue positioned in the end effector(Para [0172]).

Regarding claim 39, Zemlok discloses a method for controlling a cutting member (“firing rod 220…configured to actuate a knife” – Para [0095]) of a robotic surgical system (10, 500, 600), wherein the robotic surgical system comprises an end effector (160 – Fig. 1) and a motor (200 – Fig. 4) configured to drive the cutting member through the end effector (Para [0093]), wherein the method comprises: 
predicting a current speed of the motor (“automatically selects the operating parameters”), based on a previously detected condition of the robotic surgical system (“when the loading unit is identified” – Para [0166]); 
monitoring (via 416 and 422) a condition of the end effector (“sensed feedback signals from the position and speed calculators 416 and 422” – Para [0176]); 
determining an actual current speed of the motor based on the monitored condition (“analyzes the calculations…to determine the actual position and/or speed of the firing rod 220  and operating status of components of the instrument 10” – Para [0167]); 
comparing the predicted current speed of the motor to the actual current speed of the motor; and adjusting a speed of the motor based on the comparison (“adjust the rotational speed of the drive motor” – Para [0176] and “control the operation of the drive motor 200 in response to the monitored information” – Para [0186]).
Examiner interprets motor speed to be one of the operating parameters disclosed by Zemlok.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-26, 31-38, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok et al. (US Pub. No. 2011/0017801, herein, Zemlok ‘801) in view of Zemlok et al. (US Pub. No. 2012/0228358, herein, Zemlok ‘358).
Regarding claim 25, Zemlok ‘801 discloses the method as recited above.
Zemlok ‘801 does not expressly disclose that the end effector comprises a plurality of segmented sections; that the step of detecting a condition of the end effector includes detecting a first condition at a first segmented section of the plurality of segmented sections and detecting a second condition at a second segmented section of the plurality of segmented sections of the end effector.
Zemlok ‘358 teaches an end effector (500 – Figs. 12-16) comprising a plurality of segmented sections (513a – Fig. 15); detecting (via 526a) a first condition at a first segmented section of the plurality of segmented sections and detecting (via 526a) a second condition at a second segmented section of the plurality of segmented sections of the end effector (“a force that is exerted on each segment” – Para [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Zemlok ‘801 so that the end effector comprises a plurality of segmented sections; that the step of detecting a condition of the end effector includes detecting a first condition at a first segmented section of the plurality of segmented sections and detecting a second condition at a second segmented section of the plurality of segmented sections of the end effector as taught by Zemlok ‘358 in order to provide the operator with more precise information regarding the operation of the surgical system. 


Regarding claim 26, Zemlok ‘801 in view of Zemlok ‘358 teaches the method as recited above, wherein the second segmented section is axially offset from the first segmented section (Zemlok ‘358 – Fig. 15).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Zemlok ‘801 so that the second segmented section is axially offset from the first segmented section as taught by Zemlok ‘358 in order to provide the operator with more precise information regarding the operation of the surgical system. 

Regarding claim 31, Zemlok ‘801 discloses a method for controlling a motor (200 – Fig. 4) of a robotic surgical system (10, 500, 600), wherein the robotic surgical system comprises an end effector (160 – Fig. 1), wherein the method comprises: 
predicting a current speed of the motor (“automatically selects the operating parameters”), based on a previously detected condition of the robotic surgical system (“when the loading unit is identified” – Para [0166]); 
detecting (via 416 and 422) a condition of the end effector (“sensed feedback signals from the position and speed calculators 416 and 422” – Para [0176]); 
determining an actual current speed of the motor based on the detected condition (“analyzes the calculations…to determine the actual position and/or speed of the firing rod 220  and operating status of components of the instrument 10” – Para [0167]); 
comparing the predicted current speed of the motor to the actual current speed of the motor; and adjusting a speed of the motor based on the comparison (“adjust the rotational speed of the drive motor” – Para [0176] and “control the operation of the drive motor 200 in response to the monitored information” – Para [0186]).
Examiner interprets motor speed to be one of the operating parameters disclosed by Zemlok ‘801.
Zemlok ‘801 does not expressly disclose that the end effector comprises a plurality of segmented sections; that the step of detecting a condition of the end effector includes detecting a first condition at a first segmented section of the plurality of segmented sections and detecting a second condition at a second segmented section of the plurality of segmented sections of the end effector, and that determining an actual current speed of the motor is based on the first detected condition and the second detected condition.
Zemlok ‘358 teaches an end effector (500 – Figs. 12-16) comprising a plurality of segmented sections (513a – Fig. 15); detecting (via 526a) a first condition at a first segmented section of the plurality of segmented sections and detecting (via 526a) a second condition at a second segmented section of the plurality of segmented sections of the end effector (“a force that is exerted on each segment” – Para [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Zemlok ‘801 so that the end effector comprises a plurality of segmented sections; that the step of detecting a condition of the end effector includes detecting a first condition at a first segmented section of the plurality of segmented sections and detecting a second condition at a second segmented section of the plurality of segmented sections of the end effector, and that determining an actual current speed of the motor is based on the first detected condition and the second detected condition as taught by Zemlok ‘358 in order to provide the operator with more precise information regarding the operation of the surgical system. 
Examiner interprets the combination of Zemlok ‘801 in view of Zemlok ‘358 would result in the claimed step of determining an actual current speed of the motor is based on the first detected condition and the second detected condition since the first condition and second condition determined in Zemlok ‘358 are processed and analyzed by a controller (120) in the same manner that the detected condition is analyzed by a controller (500, 600) of Zemlok ‘801. 

Regarding claim 32, Zemlok ‘801 in view of Zemlok ‘358 teaches the method as recited above, wherein adjusting the speed of the motor comprises increasing the speed of the motor (Zemlok ‘801, Para [0175]-[0176]).

Regarding claim 33, Zemlok ‘801 in view of Zemlok ‘358 teaches the method as recited above, wherein adjusting the speed of the motor comprises decreasing the speed of the motor (Zemlok ‘801, Para [0175]-[0176]).

Regarding claim 34, Zemlok ‘801 in view of Zemlok ‘358 teaches the method as recited above, wherein the second segmented section is axially offset from the first segmented section (Zemlok ‘358 – Fig. 15).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Zemlok ‘801 so that the second segmented section is axially offset from the first segmented section as taught by Zemlok ‘358 in order to provide the operator with more precise information regarding the operation of the surgical system. 

Regarding claim 35, Zemlok ‘801 in view of Zemlok ‘358 teaches the method as recited above, wherein the first condition comprises presence of tissue in the end effector (Zemlok ‘801, Para [0172]).

Regarding claim 36, Zemlok ‘801 in view of Zemlok ‘358 teaches the method as recited above, wherein the condition comprises a tissue thickness positioned in the end effector (Zemlok ‘801, Para [0172]).

Regarding claim 37, Zemlok ‘801 in view of Zemlok ‘358 teaches the method as recited above, wherein the condition comprises closure force applied to the end effector (Zemlok ‘801, Para [0172]).

Regarding claim 38, Zemlok ‘801 in view of Zemlok ‘358 teaches the method as recited above, wherein the condition comprises tissue impedance of tissue positioned in the end effector (Zemlok ‘801, Para [0172]).

Regarding claim 40, Zemlok ‘801 discloses the method as recited above.
Zemlok ‘801 does not expressly disclose that the end effector comprises a plurality of segmented sections; that the step of monitoring a condition of the end effector includes monitoring a first condition at a first segmented section of the plurality of segmented sections and monitoring a second condition at a second segmented section of the plurality of segmented sections of the end effector.
Zemlok ‘358 teaches an end effector (500 – Figs. 12-16) comprising a plurality of segmented sections (513a – Fig. 15); monitoring (via 526a) a first condition at a first segmented section of the plurality of segmented sections and monitoring (via 526a) a second condition at a second segmented section of the plurality of segmented sections of the end effector (“a force that is exerted on each segment” – Para [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Zemlok ‘801 so that the end effector comprises a plurality of segmented sections; that the step of monitoring a condition of the end effector includes detecting a first condition at a first segmented section of the plurality of segmented sections and monitoring a second condition at a second segmented section of the plurality of segmented sections of the end effector as taught by Zemlok ‘358 in order to provide the operator with more precise information regarding the operation of the surgical system. 


Regarding claim 41, Zemlok ‘801 in view of Zemlok ‘358 teaches the method as recited above, wherein the second segmented section is axially offset from the first segmented section (Zemlok ‘358 – Fig. 15).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Zemlok ‘801 so that the second segmented section is axially offset from the first segmented section as taught by Zemlok ‘358 in order to provide the operator with more precise information regarding the operation of the surgical system. 

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments 
“At no point in Para. [0166] does the microcontroller predict anything. Rather, the microcontroller determines what loading unit is attached in order to actively control the force applied to the firing rod. Furthermore, this determination isn't based on any previously detected condition of a robotic surgical system. Rather, the determination is based on which loading unit is actively identified by the microcontroller.”
This is not persuasive for the following reasons:
Examiner interprets Zemlok to disclose the limitation of “predicting a current speed of the motor, based on a previously detected condition of the robotic surgical system” since examiner interprets the operating parameters of Zemlok to include motor operating speed and that each loading unit includes respective conditions of the robotic surgical system. 
Furthermore, Examiner interprets the term predicting to mean “declaring or indicating in advance” as defined by www.Merriam-Webster.com. Since Zemlok discloses the operating parameters are automatically selected once the loading unit is identified, the operating parameters are selected prior to the firing of the surgical system and therefore, are indicated in advance. The rejection as recited above is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 21, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731